Citation Nr: 1104770	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to January 6, 2006, 
for the grant of service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  
The Veteran testified at an August 2010 hearing held by the 
undersigned sitting at the RO, a transcript of which is 
associated with the claims file.

In his February 2008 VA Form 9, the Veteran perfected an appeal 
with respect to the issue of entitlement to an increased initial 
evaluation for posttraumatic stress disorder.  However, in a 
September 2009 statement, the Veteran requested "to drop his 
appeal" for a higher initial evaluation.  Accordingly, this 
issue is not before the Board at this time.

The issues of service connection for spondylolisthesis and 
degenerative disc disease of the lumbar spine, and entitlement to 
a total disability rating for compensation on the basis of 
individual unemployability (TDIU), are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's first informal claim for tinnitus is dated in 
August 22, 1975. 

2.  The first medical evidence of record documenting tinnitus is 
dated on December 15, 1975.


CONCLUSION OF LAW

The criteria for an effective date of December 15, 1975, but no 
earlier, for the grant of service connection for tinnitus have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  January 2006, May 2006, and January 2010 
letters satisfied the duty to notify provisions with respect to 
the underlying claims for service connection; the May 2006 and 
January 2010 letters notified the Veteran regarding the 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Because the 
Veteran's Social Security Administration disability 
determination, and the medical records considered in making that 
decision, cannot potentially be the basis of an earlier effective 
date, the RO's failure to obtain them did not prejudice the 
Veteran.  As will be discussed in further detail below, the 
earlier effective date assigned by this decision is the date the 
Veteran argues is proper; SSA records potentially showing an 
earlier onset of tinnitus than is currently shown in the record 
would not assist in substantiating the Veteran's claim.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.159(c) (2), 3.400 (2010).  No VA 
examination was required with respect to the claim for an earlier 
effective date as a new examination would not help to 
substantiate the Veteran's claim further than the evidence 
already of record.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria and Analysis

The effective date of an award of benefits based on an original 
claim, a claim after final allowance or a claim for an increase 
is either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).

The Veteran has argued, to include in his March 2007 notice of 
disagreement, that the effective date of his claim should be 
August 22, 1975, the date his VA Form 21-526, Veteran's 
Application for Compensation or Pension, lists "hearing 
condition" and "ear infection" as the sickness, disease, or 
injuries for which the claim was made.  However, although 
tinnitus, or ringing in the ears, is not noted specifically 
anywhere on this form, the claim for a "hearing condition" is 
vague and could be construed as a claim for both hearing loss and 
tinnitus.  Indeed, a claim for hearing loss was developed at that 
time.  Moreover, VA must liberally construe all documents filed 
by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
As such, the Board finds that August 22, 1975, is the date of the 
Veteran's first informal claim for service connection for 
tinnitus, as although the Veteran's August 1975 VA Form 21-526 
may be liberally construed, no other documents prior to that date 
claim entitlement to the benefit of service connection for 
tinnitus, a hearing condition, or any other related disorder.

The evidence of record reflects no evidence of tinnitus, reported 
or documented, on the December 1971 service separation 
examination.  The first postservice evidence of tinnitus is noted 
in the December 15, 1975 VA examination report.  As tinnitus is a 
subjectively diagnosed disability, the Board accepts that the 
Veteran had tinnitus at the time he reported it during this VA 
examination; for VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As noted above, the proper effective date of a grant for service 
connection is the latter of the date of entitlement or the date 
of claim.  Because entitlement existed at the time of the 
December 1975 VA examination, and that date is later than the 
date of original claim in August 1975, the proper effective date 
is the date of entitlement: December 15, 1975.  38 C.F.R. § 
3.400.  

Because there is no documented medical evidence that the Veteran 
filed, or intended to file, a formal or informal claim for 
service connection for tinnitus prior to August 22, 1975, or 
documented medical evidence that the Veteran had tinnitus prior 
to the December 15, 1975 VA examination, the preponderance of the 
evidence is against his claim for effective date for the grant of 
service connection for tinnitus prior to December 15, 1975.  As 
such, the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of December 15, 1975, but no earlier, for the 
grant of service connection for tinnitus is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.


REMAND

The Veteran testified at his August 2010 Board hearing that he 
was in receipt of Social Security Administration (SSA) disability 
benefits based primarily on his low back disability.  The June 
2004 SSA decision indicates that those disability benefits were 
predicated on the Veteran's "severe" impairments of status post 
lumbar fusion and related peripheral neuropathy.  However, the 
medical and other documents on which that decision was based are 
not of record.  It would be improper for the Board to proceed 
with appellate adjudication without first acquiring this 
evidence; when VA is on notice that SSA records exist, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998).  The Veterans Claims Assistance Act of 2000 also 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 
2002).  Under these circumstances, remand is required so that 
these records may be obtained.  

Additionally, the Veteran's claim for entitlement to TDIU was 
denied in the May 2010 rating decision.  The Veteran submitted a 
notice of disagreement with that denial, received by the RO in 
June 2010.  The filing of a notice of disagreement initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).   However, review of the claims file and of VA's internal 
document tracking database reveals that no statement of the case 
has been issued, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  
Therefore, remand is required.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the issues of service connection for 
spondylolisthesis and degenerative disc disease of the lumbar 
spine and entitlement to TDIU are REMANDED for the following 
actions:

1.  Contact SSA and request that they provide 
a copy of all materials, to include medical 
records and disability benefits 
determinations, considered in conjunction 
with the Veteran's claim for SSA benefits and 
SSA's June 2004 disability determination.  
Once obtained, associate these records with 
the claims file.  If records are not 
available, include a note to that effect in 
the Veteran's claims file.

2.  After undertaking the development above, 
readjudicate the Veteran's claim for service 
connection for spondylolisthesis and 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, provide a supplemental 
statement of the case to the Veteran and his 
representative, and an appropriate period of 
time in which to respond.  Thereafter, return 
the appeal to the Board for appellate review.

3.  Issue a statement of the case, and notify 
the Veteran of his appellate rights, with 
respect to the issue of entitlement to 
service connection for TDIU.  38 C.F.R. § 
19.26 (2010).  In the notice and statement of 
the case, remind the Veteran that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal to the May 2010 
rating decision denying the TDIU claim must 
be filed.  38 C.F.R. § 20.202 (2010).  If the 
Veteran perfects an appeal as to this issue, 
return the case to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


